PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/791,964
Filing Date: 24 Oct 2017
Appellant(s): Huang, Ting-Hui



__________________
Jonathon P. Western
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 25, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 26, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	The following ground(s) of rejection are applicable to the appealed claims.
	Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morad et al. (US 2015/0349703).
	Regarding claim 8, Morad discloses a solar module of a solar panel (200 in Fig. 5A) comprising: a plurality of groups (each row in Fig. 5A is a group with 210 between cells 100 in the group), each of which includes a plurality of solar cells (100 in each row of Fig. 5A is a solar cell) having a first electrode side and a second electrode side opposing the first electrode side ([0141]), with a width of the first electrode side being less than a distance between the first electrode side and the second electrode side (shown in Fig. 5A), wherein in each of the plurality of groups, the plurality of solar cells are connected in series ([0141] - each 100 is connected to an adjacent 100 in series at 210 in each row); and a carrier having two glass sheets ([0173]), wherein the solar cells are between the two glass sheets ([0173]), allowing a lengthwise direction of the solar cells between the first electrode side and the second electrode side, a direction of series connection of the solar cells in each of the groups, and a lengthwise direction of the solar module to be all parallel to one another ([0140] discloses each row may contain 3 
	Morad does not explicitly disclose in the embodiment of Figure 5A a bypass diode electrically connected with the solar cells; however; Morad does disclose in the embodiment of Figure 5D at least one bypass diode electrically connected with the solar cells ([0146]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically connect a bypass diode, as disclosed by Morad in the embodiment of Figure 5D, to the solar cells in the embodiment of Figure 5A, because the arrangement amount to the use of a known configuration in the art and one of ordinary skill would have a reasonable expectation of success when electrically connecting the solar cells in the embodiment of Figure 5A to a bypass diode as disclosed in the embodiment of Figure 5D.
	With regard to the limitation “used on buildings”, the limitation is directed to the manner in which the apparatus is intended to be used and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding the limitations “half-cut” and “laminated”, the limitations are directed to the manner in which the apparatus is made and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	Regarding clam 10, Morad discloses all the claim limitations as set forth above.  Morad further discloses the groups are formed in an even number ([0140] discloses the module may contain fewer rows which includes a number of rows which is an even number).
	Regarding claim 11, Morad discloses all the claim limitations as set forth above.  Morad further discloses each of the solar cells (100 in Fig. 5A) in each of the groups (each row in Fig. 5A) includes a conductive material electrically connected to the first electrode side and the second electrode side ([0141]).
	Regarding claim 12, Morad discloses all the claim limitations as set forth above.  Morad further discloses the conductive material is disposed in the direction of the series connection ([0141]; the conductive material disclosed extends between cells 100 in the direction of the series connection at 210 between each of the cells 100 of each row.  The series connection is not possible unless the conductive material extends in the direction of the series connection at least to an extent).  
	Regarding claim 13, Morad discloses all the claim limitations as set forth above.  Morad further discloses the carrier includes a receiving area for the solar cells to be placed therewithin ([0173] - receiving area is area between the glass sheets).
	Regarding claim 14, Morad discloses all the claim limitations as set forth above.  Morad further discloses the at least one bypass diode is disposed on a periphery of the receiving area ([0216]).

(2) Response to Argument
	Argument A:	The technical feature of "super cells 100" of Morad is completely 	different from the technical features of "longitudinal cutting direction" and 	"arranging cells in a short side to short side manner" of the present application.
Appellant argues that Morad, in paragraphs [0141], [0144], and [0173] and Figures 5A, 5D, and 8A-8C, shows a solar module 200 which includes a plurality of super cells 100 that are connected in series, and that specifically, referring to Figures 4B and 4C of Morad, the arrangement of a plurality of solar cells 10 in the super cells 100 is arranged by way of "long side to long side".
In response to appellant's argument, the super cell 100 in Morad is a solar cell, and a plurality of super cells 100 is shown in Figure 5A of Morad. It is the plurality of super cells 100 of Morad that is relied upon to teach the plurality of solar cells claimed. The arrangement of the plurality of solar cells 10 (within each of the super cells 100) is not relied upon in the rejection to satisfy the claim limitation requiring "a plurality of half-cut solar cells having a first electrode side and a second electrode side opposing the first electrode side, with a width of the first electrode side being less than a distance between the first electrode side and the second electrode side".  Rather, annotated Figure 5A below is provided as a representation of the position taken in the office action which shows each super cell 100 (each super cell 100 corresponds to one of the plurality of solar cells claimed) arranged such that gap 210 (Morad - [0141]) is arranged between the "short sides" of adjacent super cells 100. As shown below in annotated Fig. 5A of Morad, each row contains a group of super cells 100.  Paragraph [0141] of Morad discloses a series connection across gap 210 in Figure 5A.  Morad discloses each row can contain three or more super cells in the last six lines of para [0141].
Appellant argues that one of ordinary skill in the art would not be motivated to compare Morad's super cells 100 as the half-cut solar cells of the present application, and any such comparisons are unreasonable and could only be based on hindsight reasoning.
	In response to Appellant's argument, the super cell 100 in Morad is a solar cell. The claims do not define specific components, boundaries, structure, or materials that make up the "solar cell", therefore, there is nothing in the claims that would preclude one of ordinary skill in the art from interpreting a super cell 100 in Morad as satisfying the term "solar cell".  The fact that Morad discloses cells which comprise the super cell 100 would not lead one of ordinary skill away from interpreting a super cell 100 of Morad as a "solar cell", as a plurality of "cells" can make up a "solar cell".  Annotated Figure 5A below is provided as a representation of the position taken in the office action, and the arrangement of super cells 100 satisfies the arrangement claimed as set forth above and in the office action. 
	With regard to Appellant's argument directed to a "longitudinal cutting direction", the argument is directed to the manner in which the module is made, and it is noted that a claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2113.
	Similarly, with regard to the limitation "half cut", the limitation is directed to the manner in which the apparatus is made and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  

[AltContent: textbox (electrode sides as described in para [0141] of Morad
(Morad discloses each row can contain three or more super cells in the last 6 lines of para [0141]))][AltContent: textbox (direction of series connection as described in para [0141] of Morad)][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (cell 100 described in para [0140] and para [0141] of Morad as a "super cell")][AltContent: rect]
    PNG
    media_image2.png
    480
    357
    media_image2.png
    Greyscale



Additionally, with regard to Appellant's argument that the comparison of Morad's super cells 100 as the half-cut solar cells of the present application could only be based on hindsight reasoning, the judgment on obviousness takes into account only knowledge which was within the level of ordinary skill at the time the invention was filed, and does not include knowledge gleaned from the applicant's disclosure.

Argument B:	Even if the super cells 100 are connected by the short sides, the 	rows of the two super cells 100 and the long sides of the two super cells 100 are 	parallel to the short sides of the module outline, not the long sides of the module 	outline. Morad does not disclose the distinguishing limitations: "wherein the half-	cut solar cells are laminated between the two glass sheets, allowing a lengthwise 	direction of the half-cut solar cells between the first electrode side and the 	second electrode side, a direction of series connection of the half-cut solar cells 	in each of the groups, and a lengthwise direction of the solar module to be all 	parallel to one another," as recited in independent claim 8. 
Appellant argues that paragraph [0140] of Morad discloses "The super cells are arranged end-to-end in pairs to form ten rows of super cells, with the rows and the long sides of the super cells oriented parallel to the short sides of the solar module."
In response to Appellant's argument, the sentences in paragraph [0140] of Morad that immediately follow the sentence cited above, state "In other variations, each row of super cells may include three or more super cells. Also, a similarly configured solar module may include more or fewer rows of super cells than shown in this example."
Therefore, while the module shown in Figure 5A is an example, the module shown in Figure 5A is not the only configuration disclosed in paragraph [0140] of Morad.  Modules with a fewer number of rows, and rows with three or more super cells, are disclosed (i.e. modules with longer rows, and modules with a fewer number of rows). A module with rows of three or more super cells, and a fewer number of rows, as disclosed by Morad, satisfies the limitation "a direction of series connection of the half-cut solar cells in each of the groups, and a lengthwise direction of the solar module to be all parallel to one another."
As set forth in the office action, Morad discloses a carrier having two glass sheets ([0173]), wherein the solar cells are between the two glass sheets ([0173]), allowing a lengthwise direction of the solar cells between the first electrode side and the second electrode side, a direction of series connection of the solar cells in each of the groups, and a lengthwise direction of the solar module to be all parallel to one another ([0140] discloses each row may contain 3 or more cells; [0140] also discloses the module may contain fewer rows), wherein the solar module is rectangular and has its length at least two times greater than its width ([0140] discloses each row may contain 3 or more cells; [0140] also discloses the module may contain fewer rows; [0136], [0145]), and wherein the plurality of groups are arranged in arrays along the width of the module (shown in Fig. 5A).
	While Morad does disclose a laminated structure, the limitation “laminated”, as set forth in the office action, is directed to the manner in which the apparatus is made and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/TAMIR AYAD/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        

Conferees:
/JEFFREY T BARTON/Supervisory Patent Examiner, Art Unit 1726   

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.